                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           SCOTT ALAN LUKOWSKI,
                                  10                                                         Case No. 18-cv-06298-RS
                                                         Plaintiff,
                                  11
                                                   v.                                        ORDER GRANTING MOTION TO
                                  12                                                         DISMISS WITHOUT LEAVE TO
Northern District of California
 United States District Court




                                           U.S. BANK TRUST, N.A., AS TRUSTEE                 AMEND
                                  13       FOR LSF9 MASTER PARTICIPATION
                                           TRUST, et al.,
                                  14
                                                         Defendants.
                                  15

                                  16                                                I. INTRODUCTION

                                  17             Plaintiff Scott Lukowski brings suit against U.S. Bank Trust, N.A., as trustee for LSF9

                                  18   Master Participation Trust1 (“U.S. Bank”) setting out five purported claims for relief relating to a

                                  19   deed of trust U.S. Bank was assigned from the original lender and a resulting foreclosure. The

                                  20   Complaint was dismissed for failure to state a claim with leave to amend. Lukowski subsequently

                                  21   filed the First Amended Complaint (“FAC”). Once again, U.S. Bank moves to dismiss,

                                  22   contending that Lukowski’s amended factual allegations in the FAC are insufficient to state claims

                                  23   for relief. Pursuant to Civil Local Rule 7-1(b), the motion is suitable for disposition without oral

                                  24   argument. For the reasons explained below, U.S. Bank’s motion is granted.2

                                  25

                                  26   1
                                           Defendant asserts that Plaintiff incorrectly sued the Bank and the Trust as separate defendants.
                                  27   2
                                        The facts of this case are set forth in this Court’s prior order granting U.S. Bank’s first motion to
                                  28   dismiss and need not be repeated here.
                                   1                                            II. LEGAL STANDARD

                                   2          A complaint must contain “a short and plain statement of the claim showing that the

                                   3   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While “detailed factual allegations” are not

                                   4   required, a complaint must have sufficient factual allegations to state a claim that is “plausible on

                                   5   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. v. Twombly, 550 U.S. 544,

                                   6   555, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

                                   7   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   8   alleged.” Id. (citing Twombly, 550 U.S. at 556). This standard asks for “more than a sheer

                                   9   possibility that a defendant has acted unlawfully.” Id. The determination is a context-specific task

                                  10   requiring the court “to draw on its judicial experience and common sense.” Id. at 679.

                                  11          A motion to dismiss a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                  12   Procedure tests the legal sufficiency of the claims alleged in the complaint. See Conservation
Northern District of California
 United States District Court




                                  13   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). Dismissal under Rule 12(b)(6) may be

                                  14   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                  15   alleged under a cognizable legal theory.” Id. at 1242 (internal quotation marks and citation

                                  16   omitted). When evaluating such a motion, the court must accept all material allegations in the

                                  17   complaint as true and construe them in the light most favorable to the non-moving party. In re

                                  18   Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017). “[C]onclusory allegations of

                                  19   law and unwarranted inferences,” however, “are insufficient to defeat a motion to dismiss for

                                  20   failure to state a claim.” Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th

                                  21   Cir. 2010) (internal quotation marks and citation omitted).

                                  22                                                IV. DISCUSSION

                                  23          The FAC makes almost no changes to the Complaint other than to add a handful of

                                  24   conclusory allegations regarding what Lukowski believed constituted the “correct” amount owed

                                  25   on the debt and the late charges and interest rate percentages he was charged. Since the FAC

                                  26   makes virtually the same allegations, it adds nothing to alter the prior order’s analysis or

                                  27   conclusions. For this reason alone, dismissal is warranted.

                                  28
                                                                                                                   CASE NO.   18-cv-06298-RS
                                                                                          2
                                   1          One of the Complaint’s key deficiencies was Lukowski’s failure to allege how much the

                                   2   purportedly exorbitant fees were or why they were improper, unreasonable, or otherwise illegal.

                                   3   The FAC’s few new averments assert the “correct” amount owed, the “incorrect” amount U.S.

                                   4   Bank demanded, and that the loan was subject to a 6.5% interest rate with late charges of 5%. The

                                   5   FAC, however, again fails to allege facts demonstrating why the amount U.S. Bank insisted on

                                   6   was improper, or why the interest rate or late charges were unreasonable. Additionally, the FAC

                                   7   once more offers nothing regarding the fact that Lukowski’s loan expressly allowed U.S. Bank to

                                   8   add default related fees to the loan balance. Finally, the FAC includes only additional conclusory

                                   9   allegations contending Lukowski was excused from making an unconditional offer of tender

                                  10   because he disputed the validity of the underlying debt. Lukowski merely repackages his prior

                                  11   averments that U.S. Bank was charging him more than what was owed, and by doing so repeats

                                  12   his prior failure to explain why the amount U.S. Bank demanded was illegal. As with the
Northern District of California
 United States District Court




                                  13   Complaint, there is nothing to infer any impropriety on U.S. Bank’s part from the FAC.

                                  14   Lukowski’s claim equitably to set aside foreclosure again fails.

                                  15          Lukowski’s only new averment with regard to his breach of contract claim is the

                                  16   conclusory statement that U.S. Bank claimed amounts owed that were grossly inaccurate and that

                                  17   the bank added illegal charges. Lukowski otherwise offers no new arguments with regard to this

                                  18   claim that were not already considered in the prior order dismissing the Complaint. As the FAC

                                  19   does not allege any new facts that would alter the prior analysis, Lukowski’s breach of contract

                                  20   claim again fails.

                                  21          Finally, Lukowski offers no new arguments with regard to his quiet title claim that were

                                  22   not already considered in the prior order dismissing the Complaint. Indeed, Lukowski failed to

                                  23   take even the simple step of verifying the FAC and including a description of the property.

                                  24   Similarly, Lukowski offers no new arguments with regard to both his breach of the implied

                                  25   covenant of good faith and fair dealing and promissory estoppel claims that were not already

                                  26   considered in the prior order dismissing the Complaint. As the FAC does not allege any new facts

                                  27   that would alter the prior analysis, Lukowski’s claims to quiet title, implied covenant, and

                                  28
                                                                                                                  CASE NO.   18-cv-06298-RS
                                                                                         3
                                   1   promissory estoppel claims again fail.

                                   2                                              V. CONCLUSION

                                   3            Given the limited attempt to amend the Complaint, further efforts to amend the FAC would

                                   4   be futile. Therefore, U.S. Bank’s motion to dismiss is granted in its entirety without leave to

                                   5   amend.

                                   6

                                   7   IT IS SO ORDERED.

                                   8   Dated: April 22, 2019

                                   9                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   18-cv-06298-RS
                                                                                         4
